
	
		I
		111th CONGRESS
		1st Session
		H. R. 2939
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Crowley (for
			 himself, Mr. Rogers of Michigan,
			 Mrs. Capps,
			 Mr. Ryan of Wisconsin,
			 Ms. Eshoo,
			 Mr. Kind, Mr. Thompson of California,
			 Mr. Gordon of Tennessee,
			 Mr. Pascrell,
			 Mr. Tiberi,
			 Ms. Berkley,
			 Mr. Blumenauer,
			 Mr. Davis of Kentucky,
			 Mr. Moore of Kansas,
			 Mr. Gene Green of Texas,
			 Mr. Israel,
			 Ms. Schwartz, and
			 Mr. Altmire) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a pilot program to improve the quality of
		  oncology care under Medicare.
	
	
		1.Short titleThis Act may be cited as the
			 Oncology Care Quality Improvement Act of
			 2009.
		2.Oncology Care
			 Quality Improvement Program
			(a)In
			 generalThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall establish a pilot program (in this section
			 referred to as the OCQI program) under title XVIII of the Social
			 Security Act to evaluate the impact of three provider-led approaches described
			 in subsection (b) to improve care quality and outcomes for Medicare
			 beneficiaries with cancer while addressing care cost drivers by creating
			 greater efficiencies in the program.
			(b)Approaches
			 describedThe approaches described in this subsection are the
			 following approaches to the delivery of oncology care:
				(1)Evidence-based
			 guideline adherenceReducing
			 variation in care through adherence to evidence-based guidelines that improves
			 quality and reduces error.
				(2)Patient
			 education and care coordination servicesProviding patients
			 with—
					(A)dedicated
			 educational sessions about the likely effects of their cancers and treatments
			 and how to manage those prior to initiation of treatment, preferably from an
			 oncology nurse; and
					(B)continuous support
			 throughout their course of care.
					(3)End-of-life
			 planning and counseling servicesProviding patients with poor prognoses with
			 end-of-life planning and counseling services with their physicians and nurses
			 in order to empower such patients and their families with the best information
			 available about their options to assist such patients and families in making
			 difficult choices between pursuing potentially ineffective aggressive medical
			 treatments or pursuing hospice care or other palliative care to improve quality
			 of life in their final months.
				(c)Description
				(1)In
			 generalThe OCQI program
			 shall be designed in a manner similar to that for the physician group practice
			 demonstration program under section 1866A of the Social Security Act (42 U.S.C.
			 1395cc–1) and shall provide performance payments to participating oncology
			 groups that implement each of the approaches described in subsection (b) equal
			 to one-half of the program savings generated by the participating group. The
			 other half of program savings shall be retained by the Medicare program.
				(2)Expenditure
			 targetsUnder the OCQI program, the Secretary shall establish per
			 capita expenditure targets for participating oncology groups, taking into
			 account the risk characteristics of the patients involved. Those groups that
			 meet the performance goals established by the Secretary and achieve program
			 savings against the expenditure targets shall receive performance payments
			 described in paragraph (1).
				(3)Limitation on
			 number of participating groupsThe Secretary shall limit the number of
			 groups that may participate in the OCQI program to no more than 75 groups at
			 any time.
				(4)Limitation on
			 durationThe OCQI program shall be conducted over a 3-year
			 period.
				(5)Limitation on
			 patient selectionThe Secretary shall prohibit groups
			 participating in the OCQI program from selecting the individual patients to be
			 included in the program.
				(6)Penalties to
			 prevent reductions in servicesThe Secretary may impose penalties on those
			 groups participating in the OCQI program that the Secretary determines have
			 inappropriately reduced cancer therapies, including supportive care therapies
			 (basing their determination on existing evidence based, medically accurate
			 guidelines). Any such penalties shall be in the form of reductions to
			 performance payments payable to the groups under paragraph (1).
				(d)Advisory
			 committee; evaluation
				(1)In
			 generalThe Secretary shall appoint an advisory committee
			 composed of representatives of the oncology community, including organizations
			 representing physicians, nurses, and patients, and industry representatives, to
			 collaborate with the Secretary on the creation and implementation of the OCQI
			 program, including the development of appropriate expenditure targets, and to
			 help analyze the data generated by the OCQI program. The advisory committee
			 shall specifically advise the Secretary on the methods for selecting practices
			 in different regions of the United States to particiapte in the OCQI
			 program.
				(2)EvaluationIn
			 consultation with the advisory committee, Secretary shall evaluate the OCQI
			 program to—
					(A)assess patient outcomes for patients
			 participating in the program as compared to such outcomes to other individuals
			 for the same health conditions;
					(B)analyze the cost
			 effectiveness of the services for which performance payments are made under the
			 program, including an evaluation of the cost savings to the Medicare program
			 attributable to reductions in physicians' services, emergency room visits,
			 hospital stays, drug costs, advanced imaging costs, and end-of-life
			 care;
					(C)determine the
			 satisfaction of patients participating in the program; and
					(D)refine the
			 appropriate level and proportion of the specific performance payments among the
			 three performance components of the program.
					(e)ImplementationIf the Secretary determines that the OCQI
			 program has been successful in improving care quality while lowering the rate
			 of growth of Medicare program expenditures, the Secretary is authorized to
			 include payments for the specific services paid under the OCQI program as
			 performance payments as permanent, covered services under the Medicare program.
			
